UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DANIEL S. PILKINGTON,
                                                                     17cv00060 (DF)
                               Plaintiff,

                         -against-                                   MEMORANDUM
                                                                     AND ORDER
 TUTOR PERINI BUILDING CORP. and TUTOR
 PERINI CORPORATION,

                               Defendants.

 TUTOR PERINI BUILDING CORP. and TUTOR
 PERINI CORPORATION,

                               Third-Party Plaintiffs,

                         -against-

 GILSTON ELECTRICAL CONTRACTING CORP.
 and HUDSON ELEVATOR GROUP, INC.,

                               Third-Party Defendants.

DEBRA FREEMAN, UNITED STATES MAGISTRATE JUDGE:

       In this personal-injury case, which is before this Court on consent under 28 U.S.C.

§ 636(c), plaintiff Daniel Pilkington (“Plaintiff”) has asserted claims against defendants Tutor

Perini Corporation (“TPC”) and Tutor Perini Building Corp. (“TPBC”) (collectively, the “Tutor

Perini Companies”) pursuant to New York Labor Law (“NYLL”) §§ 200, 241(6) and for

common-law negligence, for an injury sustained when Plaintiff allegedly tripped and fell at a

construction worksite controlled by Tutor Perini. (Complaint, dated Sept. 13, 2016 (“Compl.”)

(Dkt. 1-1).) The Tutor Perini Companies, in turn, have asserted third-party claims against two

TPC subcontractors, Gilston Electrical Contracting Corp. (“Gilston”) and Hudson Elevator

Group (“Hudson”) (collectively, the “Subcontractors”) for contractual and common-law

indemnification and for breach of contract. Currently before this Court are four separate motions
for summary judgment. As the parties’ various motions are interrelated, the Court will address

them all in this single Memorandum and Order, and, for the reasons discussed below, Plaintiff’s

motion for partial summary judgment (Dkt. 55) is granted; the Tutor Perini Companies’ motion

for summary judgment (Dkt. 60) is denied in its entirety; and the summary-judgment motions of

the Subcontractors (Dkts. 49 and 64) are both granted in part and denied in part.

                                       BACKGROUND 1

       A.      Factual Background

               1.     Plaintiff’s Trip and Fall

       Plaintiff’s claims in this case relate to an injury he allegedly sustained on November 19,

2015, when he tripped and fell at a Brooklyn, New York, construction site, where he had been

employed to work by third-party defendant Gilston, one of the construction project’s electrical

subcontractors. (Pl. 56.1 Stmt. ¶ 47; Gilston 56.1 Stmt. ¶ 5; see also Def. 56.1 Stmt. ¶ 1; Hudson

56.1 Stmt. ¶ 6.) The incident occurred when Plaintiff was exiting the premises via a pathway,

accompanied by his coworker, Thomas Berghorn (“Berghorn”) and six to eight other Gilston

employees. (Pl. 56.1 Stmt. ¶¶ 43-50; Def. 56.1 Stmt. ¶¶ 5-7, 10; see also Hudson 56.1 Stmt.

¶¶ 9-16; Gilston 56.1 Stmt. ¶¶ 6-8.) It is undisputed that a group of workers and contractors were

standing by the exit, and that there was debris – including four-by-four pieces of wood known as



       1
          The facts summarized herein are taken from the parties’ statements pursuant to Local
Civil Rule 56.1 (see Third-Party Defendant Hudson’s Rule 56.1 Statement of Undisputed Facts,
dated Mar. 14, 2019 (“Hudson 56.1 Stmt.”) (Dkt. 54); Plaintiff’s Rule 56.1 Statement of
Undisputed Facts, dated Mar. 15, 2019 (“Pl. 56.1 Stmt.”) (Dkt. 58); Defendants/Third-Party
Plaintiffs Tutor Perini Building Corp.’s and Tutor Perini Corporation’s Statement of Undisputed
Material Facts In Support of Their Motion for Summary Judgment, dated Mar. 14, 2019 (“Def.
56.1 Stmt.”) (Dkt. 63); Third-Party Defendant Gilston’s Rule 56.1 Statement of Undisputed
Facts, dated Mar. 18, 2019 (“Gilston 56.1 Stmt.”) (Dkt. 64, at ECF 5-9)), and from evidence
submitted by the parties in support of their respective submissions. Unless otherwise noted, the
facts summarized herein are undisputed.

                                                  2
“dunnage” – on the pathway in front of the exit. (Pl. 56.1 Stmt. ¶¶ 51-53; Def. 56.1 Stmt.

¶¶ 11-12; see also Hudson 56.1 Stmt. ¶¶ 12-14.) The dunnage was protruding approximately

two to three feet into the pathway from an adjacent area that was being used by third-party

defendant Hudson, the Project’s elevator subcontractor, to store its materials. (Pl. 56.1 ¶¶ 58, 60;

Def. 56.1 ¶¶ 9-13; Hudson 56.1 Stmt. ¶¶ 9-11; see also Gilston 56.1 Stmt. ¶¶ 7-11.) It is

undisputed that, as Plaintiff and the other employees maneuvered through the debris on the

pathway, he tripped over the dunnage that was extending into the pathway. (Pl. 56.1 Stmt.

¶¶ 57-58, 60; Def. 56.1 Stmt. ¶¶ 12-13; see also Hudson 56.1 Stmt. ¶ 15; Gilston 56.1 Stmt. ¶ 8;

Declaration in Support of Justin M. Reilly, Esq., dated Mar. 14, 2019, Ex. 13A (“Reilly Decl.”)

(Dkt. 57-13) at 66, 96 (Plaintiff testifying at deposition that he “had his feet together” when he

tripped because “it was a crowded pathway” and that “I know I tripped over the dunnage in the

pathway”); id. Ex. 12 (Declaration of Thomas Berghorn, dated Jan. 17, 2019 (“Berghorn Decl.”)

(Dkt. 57-12); Rex Decl. Exs. R-S.) 2 Plaintiff fell on his left knee, hip, and elbow, and, after

complaining that his knee was hurting, he was helped to the Gilston trailer. (Pl. 56.1 ¶¶ 63, 67.)



       2
           In its submissions on the pending motions, Hudson suggests that the question of
whether Plaintiff was actually on the pathway at the time of the incident is a disputed issue of
fact, citing deposition testimony by Plaintiff that, “because the workers were blocking the
pathway,” he and the workers with whom he was walking “actually had to make a left and go
actually off the pathway a little bit to make the right.” (Hudson 56.1 Stmt. ¶ 14 (citing Solari
Decl., Ex. 7 at 68:2-69:25).) Hudson, however, does not dispute that Plaintiff tripped over debris
that was extending into the pathway, regardless of where, exactly, Plaintiff was positioned at the
time when he tripped. (See Hudson’s Counterstatement to Tutor Perini’ 56.1 Statement of
Purportedly Undisputed Material Facts, dated Apr. 15, 2019 (Dkt. 69) ¶ 13 (admitting that
“[t]here were two pieces of dunnage, both sticking out into the pathway about two to three feet.
Plaintiff did not see the dunnage and tripped over the second one.”).) Moreover, a review of
Plaintiff’s full deposition testimony reveals that he testified unequivocally that he tripped in the
pathway, over dunnage (see Reilly Decl., Ex. 13A at 66, 96), and that testimony was not
inconsistent with the portion of the deposition transcript cited by Hudson. The fact that Plaintiff
tripped over debris that was blocking the pathway is also corroborated by other evidence in the
record, including the Berghorn Declaration and contemporaneous incident reports. (Berghorn
Decl. ¶¶ 14-18; Rex Decl. Exs. R-S.) Accordingly, the Court finds that the testimony cited by
                                                  3
       Plaintiff brought his claims in this case against the Tutor Perini Companies, which, he

contends, together served as the general contractor on the project. (See Compl.) In support of

his motion, he not only asserts that the dunnage was in the pathway, creating a workplace hazard,

but that the Tutor Perini Companies were aware of the hazard and failed to address it. (See

Berghorn Decl. ¶¶ 21-23 (Berghorn asserting that he had attended meetings in which the general

contractors had received complaints regarding the blocking of the pathway by debris, but that no

action was taken to resolve those issues).)

               2.      The Construction Project at Issue, and
                       the Roles of the Tutor Perini Companies

       The construction project on which Plaintiff was working involved the construction of the

New Academic Building School of Public Health at the State University of New York (“SUNY”)

Health Science Center at Brooklyn (the “Project”). (Pl. 56.1 Stmt. ¶ 1; Def. 56.1 Stmt. ¶¶ 1-2.)

On August 24, 2012, the State University Construction Fund entered into an Agreement with

TPC that provided for TPC to act as the general contractor for the Project. (Def. 56.1 Stmt. ¶ 2;

Declaration of Beth Rex in Support of Defendants/Third-Party Plaintiffs Tutor Perini Building

Corp.’s and Tutor Perini Corporation’s Motion for Summary Judgment, dated Mar. 14, 2019

(“Rex Decl.”) Ex. L.; see also Pl. 56.1 Stmt. ¶ 1; Hudson 56.1 Stmt. ¶ 7; Gilston 56.1 Stmt. ¶ 3.)

TPC, through project superintendent Angelica Sepulveda (“Sepulveda”), “oversaw the work of

the subcontractors” on the Project and “had overall control of the actual work site.” (Pl. 56.1

Stmt. ¶¶ 5-10; see also Def. 56.1 Stmt. ¶ 15; Hudson 56.1 Stmt. ¶ 18; Gilston 56.1 Stmt. ¶¶ 9-

11.)




Hudson is insufficient to raise a genuine dispute as to the material fact that Plaintiff tripped over
dunnage that was in the pathway.

                                                  4
       At her deposition, however, Sepulveda gave somewhat confusing testimony regarding

which of the Tutor Perini Companies was responsible for the Project. The daily reports from the

worksite contained TPBC’s name at the top, and not TPC’s (Pl. 56.1 Stmt., Exs. 7-8; Pl. 56.1

Stmt. ¶¶ 81-83), and, at one point in her deposition, Sepulveda testified that her employer was

TPBC (Def. 56.1 Stmt. Ex. P, at 9-10) and that she believed TPBC had been the general

contractor for the Project (id., at 12). She amended that testimony, though, once she was shown

the contract between TPC and SUNY (id. at 15-16), to which TPBC was not a signatory (Def.

56.1 Stmt. ¶ 16). At another point in her deposition, Sepulveda identified Keating Building

Corporation (“Keating”) as her employer, testifying that it was named on her paystubs. (Def.

56.1 Stmt., Ex. P, at 12-13.) It is not disputed by the parties that the Project was managed by

Barry Gleason (“Gleason”), an employee of Keating (Def. 56.1 Stmt. ¶ 14), and Sepulveda

suggested that Keating was owned by both TPC and TPBC (Def. 56.1 Stmt, Ex. P, at 12-13). No

party has made clear to the Court the precise nature of the relationship between TPC and TPBC.

       In her role as project superintendent, Sepulveda was responsible for directing the

subcontractors on the locations in which to place their materials. (Pl. 56.1 Stmt. ¶¶ 14-15, 26-28;

Def. 56.1 Stmt. ¶¶ 23, 25-26; Hudson 56.1 Stmt. ¶¶ 18, 20, 25; see also Gilston 56.1 Stmt.

¶¶ 10-11.) Sepulveda directed Hudson to use a specific location on the first floor, beside the

elevator shafts, to store their materials, including elevator rails. (Pl. 56.1 Stmt. ¶¶ 26-28, 30-32;

Def. 56.1 Stmt. ¶¶ 23, 25-26.) 3 That area was adjacent to the pathway where Plaintiff tripped



       3
          Although TPC claims it is “controverted” that Sepulveda made the decision to allow
Hudson to use the first floor space, she testified that it was her decision (See Pl. 56.1 Stmt. Ex. 5,
at 125-126), and TPC proffers no explanation or record evidence, either in their response to
Plaintiff’s Rule 56.1 Statement or even in their own Rule 56.1 Statement in support of their
motion for summary judgment, to demonstrate an actual dispute. (See generally Def. 56.1 Stmt.;
Defendants Tutor Perini Building Corp’s and Tutor Perini Corporation’s Response to Plaintiff
Daniel S. Pilkington’s Rule 56.1 Statement of Undisputed Facts, dated April 18, 2019 (Dkt. 76).)
                                                  5
and fell. (Pl. 56.1 ¶¶ 58, 60; Def. 56.1 ¶¶ 9-13; Hudson 56.1 Stmt. ¶¶ 9-11; see also Gilston 56.1

Stmt. ¶¶ 7-11.) When elevator rails were delivered to the premises, they were stored on top of

dunnage, which enabled easier lifting and prevented the rails from getting wet. (Pl. 56.1 Stmt.

¶¶ 35-36, 57; Def. 56.1 Stmt. ¶ 12; Hudson 56.1 Stmt. ¶ 15; Gilston 56.1 Stmt. ¶ 8.)

       One of Sepulveda’s duties as superintendent was to walk the site every day and, if she

observed an unsafe condition, to have the condition corrected. (Def. 56.1 Stmt. ¶ 28; see also

Hudson 56.1 Stmt. ¶¶ 23, 30; Gilston 56.1 Stmt. ¶ 13.) Sepulveda testified that she had not heard

prior complaints regarding any debris on that pathway and knew of no prior instances of dunnage

extending into the pathway. (Rex Decl. Ex. P at 54-56.)

               3.      The Hudson and Gilston Subcontracts

       TPC entered into subcontracts with Hudson, as the sole provider of elevator work for the

Project, and Gilston, as one provider for electrical work for the Project (Def. 56.1 Stmt. ¶¶ 3-4;

Hudson 56.1 Stmt. ¶ 36; Gilston 56.1 Stmt. ¶ 17), and copies of both subcontracts have been

placed before the Court (see Declaration of Lauren M. Solani in support of Third-Party

Defendant Hudson Elevator Group, Inc.’s Motion for Summary Judgment, dated Mar. 14, 2019

(“Solani Decl.”) (Dkt. 50) Ex. 31 (Dkt. 50-31) (the “Hudson Subcontract”), Third-Party

Complaint, dated June 6, 2017, Ex. D (Dkt. 15-4) (the “Gilston Subcontract”) 4 (collectively, the

“Subcontracts”)).



The Court therefore concludes that there is no genuine dispute as to this fact. See Local Rule
56.1(d) (nonmoving party’s response to moving party’s statement of material facts, “including
each statement controverting any statement of material fact, must be followed by citation to
evidence); Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely disputed must
support the assertion by . . . citing to particular parts of materials in the record”).
       4
         Although both the Tutor Perini Companies and Gilston have attached portions of the
Gilston Subcontract to their respective motions for summary judgment, neither has attached all
of the provisions relevant to the parties’ respective motions (specifically Schedule B, which
                                                  6
       The Subcontracts are, in relevant part, substantially similar. With respect to

indemnification, each provides:

               To the fullest extent permitted by law, Subcontractor agrees to
               indemnify, hold harmless and defend Contractor . . . and any
               agents or employees of any of them and such other parties included
               as “Indemnified Parties” . . . from and against any and all liability
               for loss, damage or expense for which the Indemnified Parties may
               be held liable by reason of injury (including death) to any person
               (including Subcontractor’s employee) . . . arising out of or in any
               manner connected with the work to be performed for any of the
               Indemnified Parties . . . . Subcontractor’s indemnity obligation
               under this Section 4.1 of the Subcontract specifically does not
               include the obligation to indemnify the Indemnified Parties for
               their own negligence, except to the extent permitted by law. [. . .]
               Subcontractor hereby expressly waives any provision of the
               applicable worker’s compensation act which would otherwise
               provide to Subcontractor any immunity from such indemnity.

(See Hudson Subcontract ¶ 4.1; Gilston Subcontract ¶ 4.1.) The list of “Indemnified Parties,” as

defined in Exhibit C of each of the Subcontracts, includes TPC, but not TPBC. (See Hudson

Subcontract, Ex. C; Gilston Subcontract, Ex. C.)

       The Subcontracts also both provide that “[p]rior to commencing the work, Subcontractor

shall procure and maintain, at its own expense, the insurance coverage in accordance with the

Insurance Schedule set forth in Schedule B.” (Hudson Subcontract ¶ 5; Gilston Subcontract ¶ 5.)

“Schedule B” to each of the Subcontracts requires Hudson and Gilston to name TPC, among

others (although not TPBC), “as additional insureds on all liability policies . . . on a primary,

non-contributory basis.” (Hudson Subcontract, Schedule B ¶ 10; Gilston Subcontract,

Schedule B ¶ 10.)




relates to TPC’s breach-of-contract claims, discussed infra). The Court has therefore referred to
the full copy of the Gilston Subcontract that is attached to the Third-Party Complaint.

                                                  7
               4.      The Insurance Policies Obtained by the Subcontractors

       Hudson obtained a Commercial General Liability (“CGL”) insurance policy issued by

The Hartford, covering Hudson for the period from February 8, 2015 to February 8, 2016.

(Solani Decl., Ex. 32 (the “Hudson Policy”), at ECF 8.) 5 Although Hudson did not explicitly

name TPC as an “additional insured” on the policy (see generally id.), the policy contained an

endorsement that added, as an additional insured within its CGL coverage, “[a]ny person or

organization for whom [Hudson was] performing operations when [Hudson had] agreed that

such person or organization be added as an additional insured on [its] policy under . . . a written

contract or agreement that [was] in effect during the term of this policy and such contract [was]

entered into prior to the ‘occurrence’ of any ‘bodily injury.’” (Id. at ECF 2, 19.)

       Gilston similarly obtained a CGL policy, although its policy was issued by Harleysville

Insurance Co. of New York (“Harleysville”), and the policy provided coverage for the period

from December 1, 2014 through December 1, 2015. (Declaration of Douglas Langholz in

Support of Third-Party Defendant Gilston’s Motion for Summary Judgment, undated but filed

Mar. 18, 2019 (“Langholz Decl.”) (Dkt. 64, at ECF 3-4), Ex. 8 (the “Gilston Policy”), at

ECF 2.) 6 Gilston also did not explicitly name TPC as an “additional insured” on the policy. (See

generally id.) An endorsement to Gilston’s policy, however, provided that its CGL coverage




       5
          The policy was issued to Action Elevator, Inc., which appears to be the former business
name for Hudson. See http://www.hudsonelevator.com/default.aspx. Where submitted
documents, such as the Hudson Policy, do not contain easily cited page numbers, the Court will
cite herein to the page numbers affixed to the document by the Court’s Electronic Case Filing
(“ECF”) system.
       6
         Although Gilston asserts that its insurance policy was obtained through Nationwide, the
policy, on its face, reflects that it was issued by Harleysville. (See generally id.) Nationwide
and Harleysville appear to have merged sometime in 2012.

                                                 8
applied to “any person or organization when required in a written contract,” and that such

coverage was “primary.” (Id., at ECF 16-17.)

       B.      Procedural History

               1.     Plaintiff’s Complaint

       On September 13, 2016, Plaintiff filed a Complaint against the Tutor Perini Companies in

the Supreme Court of the State of New York, New York County, asserting claims pursuant to the

NYLL and for common-law negligence. (Compl.) The Tutor Perini Companies removed the

action to this Court on January 4, 2017. (Dkt. 1.) 7 On June 20, 2017, the Tutor Perini

Companies asserted third-party claims against Hudson and Gilston for contractual

indemnification, common-law indemnification and/or contribution, and breach of contract.

(Dkt. 15.) Hudson and Gilston then asserted cross-claims against each other for common-law

indemnification and/or contribution. (Dkts. 22, 25.)

       Discovery proceeded in this action on both the principal claims and third-party claims,

and is now complete. (Dkt. 45.)

               2.     The Four Pending Summary-Judgment Motions

       As noted above, the parties to this action have all filed summary-judgment motions. The

first motion was filed by Hudson, and the remaining motions were filed in close succession, all

within a few days. The Court starts here by summarizing the motions brought by Plaintiff and

the Tutor Perini Companies, and then those brought by the third-party Subcontractors.


       7
          The Tutor Perini Companies removed the action on the grounds that it met the
requirements for diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (Dkt. 1.) The removal
was timely because Plaintiff did not specify the amount of damages he was seeking until he
responded to a request for that information on December 12, 2016. (Dkt. 1-5; see Moltner v.
Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010) (“the removal clock does not start to run
until the plaintiff serves the defendant with a paper that explicitly specifies the amount of
monetary damages sought”).)

                                                9
                        a.    Plaintiff’s Motion

        On March 15, 2019, Plaintiff filed a motion seeking partial summary judgment, solely on

the issue of TPC’s liability for his injury, pursuant to Section 241(6) of the NYLL. (Plaintiff’s

Notice of Motion for Partial Summary Judgment on the Issue of Liability Against Tutor Perini

Corporation, dated Mar. 15, 2019 (Dkt. 55); Plaintiff’s Memorandum of Law in Support of

Motion for Partial Summary Judgment Against Tutor Perini Corporation on the Issue of

Liability, dated Mar. 15, 2019 (“Pl. Mem.”) (Dkt. 56); Reilly Decl.; Pl. 56.1 Stmt.) In his

motion, Plaintiff argues that the undisputed record demonstrates that the dunnage that caused his

fall was protruding onto the pathway, in violation of a regulation promulgated under

Section 241(6), specifically 12 N.Y.C.R.R. § 23-1.7(e)(1). (Pl. Mem., at 2-9.) Plaintiff also

argues that the duty imposed on general contractors pursuant to Section 241(6) is non-delegable,

and, therefore, that, even if a subcontractor had placed the materials in the pathway, and TPC had

not been aware of or exercised control over their placement, TPC would still be liable to

Plaintiff. (Id. at 9-12.)

        In an opposition to Plaintiff’s motion filed April 18, 2019, the Tutor Perini Companies do

not dispute that the cited regulation was violated, but argue that TPC did not know of, create, or

cause the violation, and that by directing Sepulveda to walk the site each day and correct

violations, it exercised reasonable care and therefore did not violate the law. (See

Defendants/Third-Party Plaintiffs Tutor Perini Building Corp.’s and Tutor Perini Corporation’s,

Memorandum of Law in Opposition to Plaintiff’s Motion for Summary Judgment, dated Apr. 18,

2019 (“Def. Opp. to Pl. Mem.”) (Dkt. 75), at 5.) 8



        8
         Even though Plaintiff’s motion is directed solely to the issue of liability, the Tutor
Perini Companies also argue that Plaintiff, himself, engaged in culpable conduct, which would
“operate to diminish damages if and at such time [as] the trier of fact consider[s] damages.” (Id.,
                                                10
       On May 1, 2019, Plaintiff filed a reply, largely reiterating his initial arguments. (See

Plaintiff’s Memorandum in Further Support of Motion for Partial Summary Judgment Against

Tutor Perini Corporation on the Issue of Liability, dated May 1, 2019 (“Pl. Reply Mem.”)

(Dkt. 86).)

                       b.     The Tutor Perini Companies’ Motion

       On March 15, 2019, the Tutor Perini Companies filed their own motion for summary

judgment. (Defendants/Third-Party Plaintiffs Tutor Perini Building Corp.’s and Tutor Perini

Corporation’s Notice of Motion for Summary Judgment, dated Mar. 14, 2019 (Dkt. 60);

Defendants/Third-Party Plaintiffs Tutor Perini Building Corp.’s and Tutor Perini Corporation’s

Memorandum of Law in Support of Their Motion for Summary Judgment, dated Mar. 14, 2019

(“Def. Mem.”) (Dkt. 61); Rex Decl.; Def. 56.1 Stmt.) In their motion, the Tutor Perini

Companies seek: (1) the dismissal of all of Plaintiff’s claims against TPBC on the grounds that

it was not a signatory to any contract regarding the Project (Def. Mem., at 2; see also supra, at

n.8); (2) judgment in their favor on their third-party claims against Hudson and Gilston for

contractual indemnification, on the grounds that the language of each of the Subcontracts

requires the Subcontractors to indemnify the Tutor Perini Companies for losses and claims

“arising out of or in any manner connected with the work” performed on the Project (see id. at

3-7); and (3) judgment in their favor on their claims against Hudson for common-law

indemnification and/or contribution, on the grounds that the evidence purportedly shows that



at 5.) The Tutor Perini Companies additionally take note of the fact that Plaintiff moved for
summary judgment only against TPC, and contend that this “evidences [P]laintiff’s tacit
acknowledgement that TPBC is not a proper party to the action,” such that all claims against
TPBC it should be dismissed (id., at 5); the Court addresses this argument below in the context
of the Tutor Perini Companies’ separately filed motion, in which they raise the argument
affirmatively.

                                                11
“Hudson was singularly negligent in placing, allowing and permitting its materials” to be placed

in a pathway on the construction site (id., at 7-8).

       Plaintiff and the Subcontractors opposed the various component parts of the Tutor Perini

Companies’ motion that were directed to them. In an opposition memorandum filed on April 15,

2019, Plaintiff argues that there is evidence in record that create a genuine factual issue as to

whether TPBC was, in fact, involved with the Project in some capacity. (Plaintiff’s

Memorandum in Partial Opposition to Defendants’ Motion for Summary Judgment and in

Response to Third-Party Defendant Hudson Elevator Group, Inc.’s Motion for Summary

Judgment, dated Apr. 15, 2019 (“Pl. Opp. to Def. Mem.”) (Dkt. 71).) Hudson and Gilston, for

their part, both argue that the record shows that TPC’s own negligence was the sole cause of the

accident, and, therefore, that the Tutor Perini Companies are not entitled to contribution or

indemnification under either a contractual or common-law theory; Hudson made its arguments in

an opposition memorandum filed on April 15, 2019 (Third-Party Defendant Hudson Elevator

Group, Inc.’s Memorandum of Law in Opposition to Third-Party Plaintiffs’ Motion for Summary

Judgment, dated Apr. 15, 2019 (“Hudson Opp. to Def. Mem.”) (Dkt. 67)), and Gilston asserted

its arguments in the context of its own summary-judgment motion (see Memorandum of Law in

Support of Third-Party Defendant Gilston Electrical Contracting Corp.’s Motion for Summary

Judgment (“Gilston Mem.”) (Dkt. 64, at ECF 10-20)), which, by Order dated April 17, 2019, the

Court indicated that it would also treat as an opposition to the Tutor Perini Companies’ motion

on the issues of contractual and common-law identification (see Dkt. 74).

       On May 2, 2019, the Tutor Perini Companies filed two separate reply memoranda, one

directed to the opposition to their motion that had been filed by Plaintiff (Memorandum of Law

of Defendants/Third-Party Plaintiffs Tutor Perini Building Corp. and Tutor Perini Corporation,



                                                  12
in Reply to Plaintiff’s Opposition to Tutor Perini Building Corp.’s Motion for Summary

Judgment, dated Apr. 30, 2019 (“Def. Reply Mem. to Pl. Opp.”) (Dkt. 95), and the other directed

to the opposition that had been filed by Hudson (Memorandum of Law of Defendants/Third-

Party Plaintiffs Tutor Perini Building Corp. and Tutor Perini Corporation, in Reply to Third-

Party Defendant Hudson[]Elevator Group’s Opposition to Tutor Perini Building Corp.’s and

Tutor Perini Corporation’s Motion for Summary Judgment, dated Apr. 30, 2019 (“Def. Reply

Mem. to Hudson Opp.”) (Dkt. 88)). Apparently because Gilston did not file a formal opposition

to the motion (see Dkt. 74), the Tutor Perini Companies did not file a reply as to their motion

against Gilston.

                       c.      Hudson’s Motion

       Hudson’s summary-judgment motion was filed on March 14, 2019. (See Third-Party

Defendant Hudson Elevator Group, Inc.’s Notice of Motion for Summary Judgment, dated

Mar. 14, 2019 (Dkt. 49); Memorandum of Law in Support of Third-Party Defendant Hudson

Elevator Group, Inc.’s Motion for Summary Judgment, dated Mar. 14, 2019 (“Hudson Mem.”)

(Dkt. 52); Solari Decl.; Hudson 56.1 Stmt.).) In its motion, Hudson seeks summary judgment

dismissing the Tutor Perini Companies’ claim against it for contractual indemnification, as well

as both the Tutor Perini Companies’ and Gilston’s claims against it for common-law

indemnification and/or contribution. (See Hudson Mem., 5-10.) On these points, Hudson

contends, inter alia, that, regardless of whether Plaintiff may have tripped over its materials, it

was TPC that controlled where Hudson’s materials were stored; that TPC cannot claim

indemnification or contribution when it was the sole negligent party; and that the cross-claim

must fail for lack of evidence of any negligence of Hudson. (See id.) Hudson also argues that it

did not breach its contractual obligation to name the Tutor Perini Companies as additional



                                                 13
insureds on its CGL policy, given the language of the policy endorsement affording coverage to

entities required by contract to be additional insureds. (See id., at 10-12.) Finally, Hudson

asserts that any duty owed to Plaintiff under the NYLL by the Tutor Perini Companies was a

non-delegable duty, such that Plaintiff’s claim for NYLL violations could not be extended to

Hudson, via a third-party claim. 9 (See id., at 12-15.) Relatedly, Hudson contends that the NYLL

should not, in any event, be found to apply to the facts purportedly established here, as,

according to Hudson, Plaintiff “admittedly attempted to walk around the group of workers” on

the pathway, rendering him “the sole proximate cause of his own injuries” (id., at 14; but see

supra, at n.2), and the allegedly hazardous condition either did not exist, or was “open and

obvious” (Hudson Mem., at 14-15).

       In their opposition, filed on April 18, 2019, the Tutor Perini Companies disagree with

Hudson’s characterization of the record, arguing that there is no evidence that TPC was

negligent, and that, to the contrary, the undisputed record shows that Hudson was the sole

negligent party. (See generally Defendants/Third-Party Plaintiffs Tutor Perini Building Corp.’s

and Tutor Perini Corporation’s, Memorandum of Law in Opposition to Third-Party Defendant

Hudson Elevator Group, Inc.’s Motion for Summary Judgment, dated Apr. 18, 2019 (“Def. Opp.




       9
          Hudson’s briefing (see Hudson Mem., at 12-15) is somewhat unclear as to the import of
this particular argument, which appears, in part, to suggest that Hudson was not a “contractor” or
“agent” as defined by Section 241(6) and, in part, to attempt to raise an issue of fact as to
whether the state regulation cited by Plaintiff was violated (see n.2, supra). A review of the
cases cited by Hudson in this part of its brief also provides little clarity as to the substance of the
argument Hudson is seeking to advance. In any event, no party to this case has pleaded an
NYLL claim specifically against Hudson, and Hudson cites to no law that suggests that a general
contractor held liable under Section 241(6) would have no claim for contractual indemnification,
common-law indemnification, or contribution. (See generally Hudson Mem.; Hudson Reply
Mem.)

                                                  14
to Hudson Mem.”) (Dkt. 78).) 10 Further, the Tutor Perini Companies argue that it would be

premature for the Court to dismiss their breach-of-contract claim against Hudson for its alleged

failure to name them as additional insureds on its CGL policy. (See Def. Opp. To Hudson Mem.,

at 6.) According to the Tutor Perini Companies, they are currently suing Hudson’s CGL carrier

in state court, seeking a declaratory judgment that they are covered under Hudson’s policy, and,

if their claims in that case fail, then Hudson will thereby be found not to have secured the

required coverage, and, by extension, to have breached a term of its subcontract. (See id.)

       On May 2, 2019, Hudson filed a reply memorandum. (Memorandum of Law in Reply

and in Further Support of [] Third-Party Defendant Hudson Elevator Group, Inc.’s Motion for

Summary Judgment, dated May 2, 2019 (“Hudson Reply Mem.”) (Dkt. 87).)

                        d.      Gilston’s Motion

       Gilston filed its summary-judgment motion on March 18, 2019. (Third-Party Defendant

Gilston Electrical Contracting Corp.’s Notice of Motion for Summary Judgment, dated Mar. 18,

2019 (Dkt. 64, at ECF 1-2); Gilston Mem.; Langholz Decl.; Gilston 56.1 Stmt.) Gilston seeks

dismissal of the Tutor Perini Companies’ claim for contractual indemnification and/or

contribution, on the grounds that the claim is precluded by the Tutor Perini Companies’ own

negligent conduct, and that of Hudson. (See Gilston Mem., at 7-9.) Gilston, which was

Plaintiff’s employer, further argues that Section 11 of the New York State Workers’

Compensation Law precludes any claims against it for common-law indemnification and/or

contribution (including such claims as have been asserted against it by both the Tutor Perini

Companies and Gilston, unless there are claims of “grave injury,” which, it asserts, Plaintiff did

not suffer in this case. (See id., at 9-10.) Lastly, Gilston, like Hudson, contends that it is entitled


       10
            Gilston did not file an opposition to Hudson’s motion. (See Dkt.)

                                                  15
to summary judgment in its favor on the Tutor Perini Companies’ claim that it breached its

subcontract by failing to obtain CGL insurance covering the Tutor Perini Companies as

additional insureds; for its part, Gilston points to the language of the policy it obtained through

Harleysville, affording “additional insured” status to any party that Gilston was required to

indemnify pursuant to a written contract. (See id., at 10-11.)

        Hudson filed no opposition to Gilston’s motion (see Dkt.), but the Tutor Perini

Companies did, on April 18, 2019. (Defendants/Third-Party Plaintiffs Tutor Perini Building

Corp.’s and Tutor Perini Corporation’s, Memorandum of Law in Opposition to Third-Party

Defendant Gilston Electrical Contracting Corp.’s Motion for Summary Judgment, dated Apr. 18,

2019 (“Def. Opp. to Gilston Mem.”) (Dkt. 82)). In their response, the Tutor Perini Companies

do not dispute that the Workers’ Compensation Law precludes claims for common-law

indemnification and/or contribution against Gilston (see generally id.), but they nonetheless

contend that Plaintiff’s injury arose out of his work for Gilston and was not caused by their own

negligence, and that Gilston is thus obligated to indemnify them pursuant to the terms of the

Gilson Subcontract. (See id., at 2-4.) The Tutor Perini Companies also argue, as they do against

Hudson, that their breach-of-contract claim alleging a failure to procure the required insurance

coverage should not be dismissed in light of the pending declaratory judgment action in the state

court. (Id., at 4-5.)

        On May 2, 2019, Gilston filed a reply memorandum. (Memorandum of Law in Further

Support of Third-Party Defendant Gilston Electrical Contracting Corp.’s Motion for Summary

Judgment and in Reply to Tutor Perini’s Opposition to Gilston’s Motion, dated May 2, 2019

(“Gilston Reply Mem.”) (Dkt. 94).)




                                                 16
                                          DISCUSSION

I.     SUMMARY JUDGMENT STANDARDS

       Under Rule 56 of the Federal Rules of Civil Procedure, a motion for summary judgment

should be granted “if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Holt v. KMI-Continental, Inc., 95 F.3d

123, 128 (2d Cir. 1996). The moving party bears the burden of showing that no genuine issue of

material fact exists. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). This burden may be

satisfied “by pointing out the absence of evidence to support the non-movant’s claims.” Citizens

Bank of Clearwater v. Hunt, 927 F.2d 707, 710 (2d Cir. 1991) (citing Celotex, 477 U.S. at 325).

       Once the movant meets this burden, the non-moving party “must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary

judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex,

477 U.S. at 322-23). Specifically, the non-moving party must cite to “particular parts of

materials in the record” or show “that the materials cited [by the movant] do not establish the

absence . . . of a genuine dispute” as to any material fact. Fed. R. Civ. P. 56(c)(1). The party

opposing summary judgment “may not rely on conclusory allegations or unsubstantiated

speculation,” Scott v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998) (citing D'Amico v. City of New

York, 132 F.3d 145, 149 (2d Cir. 1998)), as “unsupported allegations do not create a material

issue of fact,” Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir. 2000) (citation omitted).

Rather, a party opposing summary judgment “must lay bare [its] proof in evidentiary form and

raise an issue of fact sufficient to send to the jury.” Weiss v. La Suisse, Societe D'Assurances Sur

La Vie, 293 F. Supp. 2d 397, 408 (S.D.N.Y. 2003) (internal quotation marks and citations



                                                 17
omitted); see Smith v. Menifee, No. 00cv2521 (DC), 2002 WL 461514, at *3 (S.D.N.Y. Mar. 25,

2002) (holding that the non-moving party must present “significant probative evidence” tending

to support its claims (citing First Nat'l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290

(1968))).

       In reviewing the evidentiary record, the court “must view the evidence in the light most

favorable to the party against whom summary judgment is sought and must draw all reasonable

inferences in his [or her] favor.” L.B. Foster Co. v. Am. Piles, Inc., 138 F.3d 81, 87 (2d Cir.

1998) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986));

Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001). If, even when viewed in this light, there

is not “sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party,” or if the “evidence is not significantly probative,” summary judgment may be granted.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986).

       Under this Court’s rules, a party moving for summary judgment under Rule 56 must also

submit “a separate, short and concise statement, in numbered paragraphs, of the material facts as

to which the moving party contends there is no genuine issue to be tried,” Local Civ. R. 56.1(a),

and the opposing party must submit a correspondingly numbered statement in response,

additionally setting out, if necessary, material facts showing genuine triable issues, see Local

Civ. R 56.1(b). “The purpose of Local Rule 56.1 is to streamline the consideration of summary

judgment motions by freeing the district courts from the need to hunt through voluminous

records without guidance from the parties.” Holtz v. Rockefeller & Co., 258 F.3d 62, 74 (2d Cir.

2001). Local Rule 56.1, however, does not relieve the party seeking summary judgment of the

burden of establishing that it is entitled to judgment as a matter of law. Id. Thus, the Court may

not rely solely on the statement of undisputed facts contained in the moving party's Rule 56.1



                                                 18
statement; it also must be satisfied that the moving party's assertions are supported by the record.

See Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004); see also

Zerafa v. Montefiore Hosp. Hous. Co., 403 F.Supp.2d 320, 329 n.12 (S.D.N.Y. 2005).

II.    THE PARTIES’ MOTIONS

       A.      Plaintiff Has Demonstrated That He Is Entitled To
               Partial Summary Judgment on Liability as Against TPC.

       Plaintiff has moved for partial summary judgment on liability as against TPC, contending

that, because the evidentiary record shows, without genuine dispute, that he was injured as the

result of dunnage left in a pathway on the construction site, TPC is liable for his injury as a

matter of law, under NYLL Section 241(6) and a state regulation promulgated thereunder. (See

generally Pl. Mem.) For the reasons set forth below, the Court concludes that Plaintiff has

proffered undisputed evidence demonstrating that his injury was caused by a violation of the

applicable regulation, on a project for which TPC was the general contractor, and that TPC has

not come forward with contrary evidence, sufficient to create a genuine factual dispute as to its

liability under the NYLL. A grant of partial summary judgment in Plaintiff’s favor is therefore

warranted.

       Section 241(6) imposes a non-delegable duty on owners, contractors, and their agents to

ensure that “areas in which construction, excavation or demolition work is being performed shall

be so . . . arranged . . . and conducted as to provide reasonable and adequate protection and safety

to the persons employed therein.” N.Y. Lab. L. § 241(6); Rizzuto v. L.A. Wenger Contracting

Co., 91 N.Y.2d 343, 351 (1998). The New York Court of Appeals has noted that Section 241(6)

is intended to “place the ultimate responsibility for safety practices at building construction jobs

where such responsibility actually belongs, on the owner and general contractor.” Rizzuto, 91

N.Y.2d at 348 (internal quotations omitted) (emphasis in original). Thus, in order to sustain a

                                                 19
claim under Section 241(6), a plaintiff must establish no genuine dispute of fact that (1) the

defendant was an owner, contractor, or agent of an owner or contractor; (2) “that the defendant

violated a specific, ‘concrete’ implementing regulation of the Industrial Code”; and (3) that the

violation was the “proximate cause” of the plaintiff’s injury. Rossi v. 140 W. JV Manager LLC,

95 N.Y.S.3d 126 (Sup. Ct. N.Y. Cty. 2018), aff’d, 99 N.Y.S.3d 38 (1st Dep’t 2019).

       Here, there is no genuine dispute that TPC was the general contractor for the Project (see

Def. 56.1 Stmt. ¶ 2), nor that there was a violation of 12 N.Y.C.R.R. § 23-1.7(e)(1), which

mandates that “all passageways shall be kept free from accumulations of dirt and debris and from

any other obstructions or conditions which could cause tripping.” (Def. 56.1 Stmt. at

¶¶ 11-13.) 11 A violation of Section 23-1.7 is “sufficiently specific to sustain a claim under Labor

Law § 241(6).” Rossi, 95 N.Y.S.3d 126; Pinckney v. 701 Seventh Prop. Owner, LLC, 64 Misc.

3d 1211(A), 2019 N.Y. Slip Op. 51116 (Sup. Ct. N.Y. Cty. 2019). Furthermore, TPC does not

dispute that the dunnage protruding into the pathway was the “proximate cause” of Plaintiff’s

injury. (Def. 56.1 Stmt. at ¶¶ 11-13.)

       Indeed, TPC admits the majority of Plaintiff’s Local Rule 56.1 Statement, including that

the condition was created by Hudson, a subcontractor for TPC. Nevertheless, TPC disputes that

it is liable, because, it contends, (1) TPC did not itself place the dunnage in the pathway; and

(2) TPC otherwise provided reasonable and adequate protection by directing Sepulveda to walk

the project site every day and correct deficiencies. (Def. Opp. to Pl. Mem., at 2-5.) The Court,

however, need not decide whether these arguments have merit, in order to grant summary

judgment to Plaintiff on the issue of TPC’s liability. First, the undisputed record indicates that

TPC had control over the worksite, including the placement of materials. (Pl. 56.1 Stmt. ¶¶ 26-


       11
            See supra, at n.7.

                                                 20
28, 30-32; Def. 56.1 Stmt. ¶¶ 23, 25-26.) Second, it is not obvious to the Court that TPC’s

assertions regarding Sepulveda’s daily review of the project site (see Def. 56.1 ¶ 28 (citing Rex

Decl. Ex. P at 121-22 (Sepulveda testifying that she would “walk the job site every day” and that

“project engineers and other lower level project managers . . . would also walk the field” and

report any unsafe conditions)) would be sufficient, in the absence of any information regarding

how frequently those “walks” were performed or how thorough those “walks” were in

identifying unsafe conditions, so as to establish that TPC exercised reasonable care as a matter of

law. In any event, even if TPC did exercise reasonable care and the dunnage was placed by

Hudson absent specific direction from TPC, it is well-established that Section 241(6) imposes a

non-delegable duty on general contractors, such that they are responsible for violations of a

specific provision of the Industrial Code by their subcontractors. Rizzuto, 91 N.Y.2d at 349-50.

Thus, regardless of whether the condition that caused Plaintiff’s injury was created by TPC or, as

TPC suggests, by Hudson, TPC would still be liable to Plaintiff under Section 241(6). Id.; see

Def. Opp. to Pl. Mem., at 4-5.

       As discussed further below, the issue of precisely which party or parties, in whole or in

part, contributed to the hazardous condition that caused Plaintiff’s injury is an issue for trial. Yet

TPC’s admissions establish that, no matter how liability may ultimately be apportioned between

TPC and any other party, TPC is fully liable to Plaintiff pursuant to Section 241(6). For these

reasons, Plaintiff’s motion for partial summary judgment against TPS on the issue of liability

must be granted.




                                                 21
       B.      TPBC’s Motion For Summary Judgment Dismissing
               All Claims Against It Must Be Denied, as the Record
               Reflects Disputed Issues of Fact as to Its Role on the Project.

       The Tutor Perini Companies argue that, regardless of any potential liability of TPC, any

and all claims against TPBC should be dismissed as a matter of law, as TPBC was not a

signatory to any contracts for the Project. (Def. Mem., at 2.) On reply, the Tutor Perini

Companies add that summary judgment in TPBC’s favor would be appropriate because,

purportedly, TPBC was “not involved” with the Project and because there is “no evidence that

anyone employed by TPBC worked at, or had any connection to, the [P]roject.” (Def. Reply

Mem. to Pl. Opp, at 3-4.) These conclusory assertions regarding TPBC’s lack of involvement

are not supported by the evidentiary record, and the motion to dismiss all claims against TPBC

must therefore be denied.

       As noted above, no party has explained to the Court the nature of the relationship

between TPBC and TPC (see, e.g., Def. 56.1 Stmt.; Def. Mem.), but Plaintiff has pointed to a

number of indicia that TPBC was, in fact, involved in the Project. The evidence cited by

Plaintiff in this regard includes including testimony from Sepulveda (the Project superintendent),

as well as daily reports from the worksite which appear to be on a form issued by TPBC. (See

Pl. Opp. to Def. Mem., at 2-3; Rex Decl. Ex. P, at 9-13; Reilly Decl. Exs. 7-8.)

       As discussed above, the NYLL imposes a non-delegable duty on “[a]ll contractors and

owners and their agents” to “provide reasonable and adequate protection and safety” for

employees in areas in which construction work is being performed. N.Y. Lab. L. § 241(6)

(emphasis added). The New York Court of Appeals has held that a party may be considered an

“agent” under the NYLL where the party had “the ability to control the activity which brought

about the injury.” Walls v. Turner Const. Co., 4 N.Y.3d 861, 863 (2005); see also Starkey v.



                                                22
Capstone Enterprises of Portchester, No. 06cv1196 (KMK), 2008 WL 4452366, at *5 (S.D.N.Y.

Sept. 30, 2008) (citing Walls). Thus, the absence of TPBC’s signature on any contract related to

the project is not, as the Tutor Perini Companies urge, dispositive of the question of TPBC’s

liability. Id.

        Rather, the Court finds that there are genuine disputes of material fact regarding TPBC’s

involvement in the Project, as well as regarding its role in controlling the movement and

placement of materials at the Project site and inspecting its pathways. 12 The appearance of

TPBC’s name on the daily reports from the Project is not, as the Tutor Perini Companies claim,

“conjecture,” but rather evidence that TPBC may have been involved in the Project in some type

of supervisory capacity. (Pl. 56.1 Stmt., Exs. 7-8; Pl. 56.1 Stmt. ¶ 81-83.) The Tutor Perini

Companies also concede that Sepulveda held the “highest position in the field” for the Project

(Pl. 56.1. Stmt. ¶ 7), yet Sepulveda’s testimony as to the distinction between TPC and TPBC was

at best confused. She initially testified that her employer was TPBC, although she then said that

she was employed by Keating (see Rex Decl. Ex. P, at 9-10, 12-13); in response to a question as

to whether TPC or TPBC owned Keating, she answered “to my knowledge they do” (id., at 13

(emphasis added)); and, at times, she directly implicated TPBC as having participated in the

Project (see id. at 9-10, 15-16 (Sepulveda suggesting that TPBC was the general contractor and

her employer)). The fact that Sepulveda corrected herself by identifying TPC as the general

contractor once she was shown a copy of the general contract (id., at 15-16) does not negate all

of the other indicia of TPBC’s involvement.


        12
           The Court rejects the Tutor Perini Companies’ argument that Plaintiff made a “tacit
admission” that TPBC is not a proper party by moving for summary judgment solely against
TPC. (See Def. Opp. to Pl. Mem., at 5.) Instead, the Court views Plaintiff’s motion as reflecting
that Plaintiff reasonably chose to make a motion targeted to an issue as to which no material
facts are in dispute.

                                                23
       In light of the foregoing, the Court cannot, at this stage, determine as a matter of law that

TPBC was not an “agent” of TPC, as defined under the NYLL and thus equally responsible for

the claimed violation. For this reason alone, TPBC is not entitled to summary judgment

dismissing the claims that have been asserted against it in this action.

       C.      Neither TPC Nor the Subcontractors Are Entitled to Summary
               Judgment on TPC’s Third-Party Claims for Contractual Indemnification.

       Both the Tutor Perini Companies and the Subcontractors, respectively, have argued that

they are entitled to summary judgment in their favor on the Tutor Perini Companies’ third-party

claims that, under the terms of the Subcontracts, Hudson and Gilston are required to indemnify

TPC on Plaintiff’s claims. 13 (Def. Mem., at 3-7; Hudson Mem., at 5-10; Gilston Mem., at 7-9.)

The evidentiary record reflects, however, that there is a genuine issue of material fact as to

whether TPC, through its own negligence, was 100 percent responsible for the fact that the

pathway where Plaintiff fell was obstructed, or whether Hudson, which may have stored its

materials in a manner that caused dunnage to extend into the pathway, was wholly or partially

the negligent party. This disputed issue precludes summary judgment to TPC, Hudson, and

Gilston, on TPC’s contractual-indemnification claims.



       13
          It is unclear from the parties’ submissions whether the contractual-indemnification
provisions in the Subcontracts, discussed below, would give contractual rights solely to TPC (as
the signatory to the Subcontracts) or also to TPBC (which might, together with TPC, qualify
under the Subcontracts as an “Indemnified Part[y]” (see infra, at n.14)). It is equally unclear
whether one or both of the Tutor Perini Companies are the intended subjects of the parties’
motions with respect to the contractual-indemnification claims. (See, e.g., Def. Mem., at 4
(arguing that “both Gilston and Hudson are contractually obligated to defend, indemnify and
hold-harmless [TPC]”); id., at 5 (discussing Hudson’s “obligation to indemnify Tutor Perini and
TPBC”); Hudson Mem., at 8-10 (discussing only TPC’s negligence but concluding that “the only
parties arguably liable for [Plaintiff’s] injuries would be Third-Party Plaintiffs”).) In this
Memorandum and Order, the Court will focus on TPC in its discussion of contractual
indemnification, but the Court notes that the analysis herein would apply with equal force to
TPBC.

                                                 24
                1.      TPC’s Contractual-Indemnification Claim Against Hudson

         “Under New York law, the right to contractual indemnification depends upon the specific

language of the contract.” In re Bridge Const. Servs. of Fla., Inc., 140 F. Supp. 3d 324, 331

(S.D.N.Y. 2015) (alteration and citation omitted). An owner or general contractor to a

construction contract, like the Subcontracts here, may not contract to be indemnified for its own

negligence. N.Y. Gen. Oblig. Law § 5-322.1. To establish negligence, it must be shown that the

negligent party had a duty of care, that the party breached that duty, and that the breach caused

the plaintiff’s injury. In re Bridge Const. Servs. of Fla., Inc., 39 F. Supp. 3d 373, 382 (S.D.N.Y.

2014).

         In this case, the Hudson Subcontract (which, in all material respects, mirrors the Gilston

Subcontract) contains an express indemnification provision, with two separate clauses that are

relied upon by TPC and Hudson in support of their respective positions that each is entitled to

summary judgment on TPC’s contractual-indemnification claim. First, the indemnification

provision requires Hudson to indemnify TPC (identified as an “Indemnified Part[y]” ) 14 on a

claim for “injury . . . to any person (including Subcontractor’s employees) . . . arising out of or in

any manner connected with the work to be performed for any of the Indemnified Parties.”

(Hudson Subcontract ¶ 4.1 (emphasis added).) Second, the provision further states that


         14
           The “Indemnified Parties” are defined in Exhibit C to the Hudson Subcontract, and
expressly include TPC, but not TPBC. (Hudson Subcontract, Ex. C ¶ 3.) The Court notes the
possibility that TPBC would qualify as a “manager[], parent, subsidiary [or] affiliated company”
of TPC, and would therefore be entitled to indemnification consistent with the agreement’s
indemnification provision. (Id.) As indicated above, however, the relationship between TPC
and TPBC is not clear to the Court from the parties’ briefing or from the Complaint or Third-
Party Complaint filed in this action. Further, Hudson has not moved for dismissal of TPBC’s
contractual-indemnification claim on the grounds that TPBC is not an “Indemnified Part[y]” as
defined by the Hudson Subcontract. Under these circumstances, the Court will not address the
issue herein. Nor will the Court address the issue in connection with its evaluation, infra, of the
third-party claims against Gilston, as the parties have not raised it in that context, either.

                                                 25
“Subcontractor’s indemnity obligation under this Section 4.1 of the Subcontract . . . specifically

does not include the obligation to indemnify the Indemnified Parties for their own negligence,

except to the extent permitted by law.” (Id.)

       As to the first of these clauses, Hudson argues that Plaintiff’s injury did not “aris[e] out

of” its work for TPC, contending that there was “simply no nexus between the dunnage and

Hudson’s work.” (Hudson Mem., at 4.) In particular, Hudson contends that the record does not

support Plaintiff’s assertion that any elevator rails (which would have been materials used by

Hudson on the job) were actually resting on the dunnage over which Plaintiff tripped. (Hudson

Mem., at 4, 9-10.) Hudson, however, does not dispute that the dunnage in question was

extending into the pathway from the portion of the worksite that had been specifically assigned

to Hudson for the storage of its materials. (See supra, at n.2.) Moreover, Hudson has not come

forward with any evidence suggesting that any other entity or person ever placed materials in

Hudson’s designated storage area, or any evidence that would call into question that the dunnage

belonged to Hudson. (See generally Hudson 56.1 Stmt.; Hudson Mem.) To the extent Hudson

asserts that TPC was responsible for designating where materials were to be placed, that may go

to the question of comparative fault, but there is colorable evidence that the materials belonged

to Hudson, and no indication that the materials were related to the work of anyone else.

Accordingly, for purposes of summary judgment, the Court cannot find that the record

demonstrates, as Hudson would urge, the lack of any nexus between the dunnage and Hudson’s

work on the Project. Thus, the Court must reject Hudson’s argument that it cannot be held to the

contractual indemnification because Plaintiff’s injury did not arise from Hudson’s work for TPC,

and move on to consider the second relevant clause of the indemnification provision.




                                                 26
       As to the second clause, if the record shows, without any genuine dispute, that TPC was

the only actor that could be found to have been negligent with respect to the placement of the

dunnage in the pathway, then TPC would not be able to invoke the indemnification provision of

the Hudson Subcontract, regardless of whether Plaintiff’s injury arose from Hudson’s work on

the Project. (See Hudson Subcontract ¶ 4.1.) If, on the other hand, the evidence is capable of

suggesting either that TPC was free from negligence, or that any other actor, including Hudson,

was also negligent in the placement of the dunnage, then TPC could still have recourse under the

indemnification provision, at least up to the extent of that other actor’s percentage of fault. (See

id.; see also N.Y. Gen. Oblig. Law § 5-322.1 (“This subdivision shall not preclude a promisee

requiring indemnification for damages arising out of bodily injury to persons or damage to

property caused by or resulting from the negligence of a party other than the promisee, whether

or not the promisor is partially negligent.”); Brooks v. Judlau Contracting, Inc., 11 N.Y.3d 204,

207 (2008) (“a partially negligent general contractor [may] seek contractual indemnification

from its subcontractor so long as the indemnification provision does not purport to indemnify the

general contractor for its own negligence.”).) In its motion, TPC argues that it was free from

fault, and points the finger at Hudson as the solely negligent party (see Def. Mem., at 5, 7-8),

while Hudson argues that TPC was solely responsible for authorizing, approving, and directing

where Hudson’s materials were to be placed, and that any negligence in the placement of those

materials must therefore be entirely attributable to TPC (see Hudson Mem., at 8-9).

       On the record before the Court, the circumstances of how the dunnage came to be placed

in the pathway is not clear. Neither the Tutor Perini Companies nor Hudson – nor any other

party, for that matter – has proffered any evidence regarding when the dunnage was placed, who

placed it, or how long it had been in that location. (See generally Def. 56.1 Stmt; Hudson 56.1



                                                 27
Stmt; see also Pl. 56.1 Stmt.; Gilston 56.1 Stmt.) The Tutor Perini Companies, however, have

presented some evidence that Hudson caused the condition that resulted in Plaintiff’s injury.

There is certainly evidence (albeit disputed by Hudson) that the dunnage over which Plaintiff

tripped was being used to support Hudson’s work material, specifically an elevator rail. (See,

e.g., Berghorn Decl; Rex Decl. Exs. R-S.) There is also undisputed evidence that the location

next to the pathway where the incident occurred was the location used by Hudson to store its

materials (Pl. 56.1 Stmt. ¶¶ 26-28, 30-32; Def. 56.1 Stmt. ¶¶ 23, 25-26), and that dunnage

extended into the pathway from that location, a condition violative of an applicable state

regulation. See 12 N.Y.C.R.R. § 23-1.7(e)(1). As evidence that a contractor failed to comply

with safety regulations can be evidence of negligence, Guarascio v. Drake Assocs. Inc., 582

F. Supp. 2d 451, 456 (S.D.N.Y. 2008), a reasonable juror could conclude, from this evidence,

that Hudson was negligent.

       On the other hand, Hudson has come forward with evidence that TPC may have itself

acted negligently in a manner that contributed to the condition that caused Plaintiff’s injury. It is

undisputed that Sepulveda controlled the placement of materials on the Project site, and that

Sepulveda herself directed Hudson to place its materials in the location by the pathway. (Pl. 56.1

Stmt. ¶¶ 26-28, 30-32; Def. 56.1 Stmt. ¶¶ 23, 25-26.) Although Hudson concedes that it was

directed that it could not block the pathway with its materials (Hudson Mem., at 8), the record

shows that TPC staff were also responsible for ensuring that the pathways remained clear, as

evidenced by their admission that they assigned staff to walk the Project site and report any

unsafe condition (Def. 56.1 Stmt. ¶ 28; see also Hudson 56.1 Stmt. ¶¶ 23, 30; Gilston 56.1 Stmt.

¶ 13). It is not clear, though, how frequently TPC staff monitored the Project site for safety

issues or when the pathway was last checked prior to Plaintiff’s accident, raising a question of



                                                 28
fact as to whether TPC’s supervision was adequate. See, e.g., Ladignon v. Lower Manhattan

Dev. Corp., 128 A.D.3d 534, 535, 10 N.Y.S.3d 28, 30 (1st Dep’t 2015) (“There are triable issues

as to constructive notice of the defective condition . . . since the record is unclear as to when the

[condition] was last inspected prior to plaintiff's fall”).

        There is also evidence that there had been prior complaints to TPC specifically regarding

debris on the same passageway in which Plaintiff was injured, and that TPC failed to take any

action to correct the problem. (Berghorn Declaration ¶¶ 21-23.) 15 A reasonable juror could

therefore conclude that, if Hudson did not comply with TPC’s directives, then TPC breached its

duty of care in failing to take adequate steps to ensure such compliance. Guarascio, 582 F.

Supp. 2d at 456 (denying summary judgment on negligence claim where facts could persuade a

reasonable juror that general contractor failed to provide adequate supervision and to comply

with safety regulations); see also Minall v. Pyramid, Inc., 875 F. Supp. 228, 230 (S.D.N.Y. 1995)

(genuine issue of fact regarding notice where Plaintiff had previously complained of dangerous

condition and general contractor employed inspectors to ensure safety of worksite); Urban v.

No. 5 Times Square Dev., LLC, 879 N.Y.S.2d 122, 126 (1st Dep’t 2009) (issue of fact precluded

summary judgment on negligence claim where general contractor “had the responsibility to

coordinate the work of the various subcontractors on the site, was in charge of site safety and had



        15
           Although the Tutor Perini Companies dispute that TPC had received any prior
complaints (see Def. Opp. to Pl. Mem., at 3 (citing Rex Decl. Ex. P at 54-56)), the testimony
they cite – that Sepulveda could not personally recall any complaints – is not inconsistent with
other evidence that complaints were made, either to Sepulveda or others. Furthermore, to the
extent the evidence is inconsistent on this point, resolving the inconsistency would involve
determining the credibility of various witnesses, which the Court may not undertake at the
summary-judgment stage. See, e.g., Urbont v. Sony Music Entm’t, 831 F.3d 80, 88 (2d Cir.
2016) (“When deciding a summary judgment motion, a court’s function is not to weigh the
evidence, make credibility determinations or resolve issues of fact” (internal alterations and
citation omitted)).

                                                   29
a site safety director on the work site” and therefore could have had constructive notice of the

dangerous condition); Hauptner v. Laurel Dev., LLC, 885 N.Y.S.2d 68, 71 (1st Dep’t 2009)

(constructive notice existed where general contractor had been aware of similar dangerous

condition but failed to “put any safety procedures into practice to prevent further problems”).

       In short, the Court cannot conclude as a matter of law, on the record before it, that TPC

was free from all negligence (such that it would be entitled to summary judgment in its favor on

its contractual-indemnification claim), or that it was the sole negligent actor with respect to the

placement of the dunnage (such that its contractual-indemnification claim against Hudson could

not survive). See Wausau Bus. Ins. Co. v. Turner Const. Co., 143 F. Supp. 2d 336, 344

(S.D.N.Y. 2001) (denying summary judgment on contractual indemnification claim where it was

not clear whether general contractor was negligent). For these reasons, neither TPC nor Hudson

is entitled to summary judgment with respect to this third-party claim.

               2.      TPC’s Contractual-Indemnification Claim Against Gilston

       While the issues regarding TPC’s third-party claim against Gilston for contractual

indemnification are not exactly the same as the issues regarding TPC’s parallel claim against

Hudson, they are very similar, and the submitted evidence compels the same outcome.

       First, as to the question of whether Plaintiff’s injury may be found to have “aris[en] out

of or in any manner connected with the work to be performed” for TPC by Gilston (Gilston

Subcontract ¶ 4.1), Gilston argues that “the accident in question did not ‘arise out of’ the work

contracted for” because “Gilston’s work was not located in the area that the accident took place”

(Gilston Mem., at 9). The New York Court of Appeals, however, as well other judges of this

Court, interpreting state law, have held that language similar to the language of the Gilston

Subcontract includes, by necessity, any injury that occurs as a worker enters or exits the



                                                 30
worksite. See, e.g., Arch Specialty Ins. Co. v. Farm Family Cas. Ins. Co., 238 F. Supp. 3d 604,

615 (S.D.N.Y. 2017) (collecting cases); Cevasco v. Nat’l R.R. Passenger Corp., 606 F. Supp. 2d

401, 411 (S.D.N.Y. 2009) (“The term ‘arising out of’ is ‘broad and sweeping.’” (citation

omitted)); O’Connor v. Serge Elevator Co., 58 N.Y.2d 655, 657-58 (1982), amended, 58 N.Y.2d

799, 445 N.E.2d 649 (1983) (“The contract could not be performed, of course, unless

[subcontractor’s] employees could reach and leave their workplaces on the job site. The instant

injuries, occurring during such a movement, must be deemed as a matter of law to have arisen

out of the work.”). Gilston has cited no law to the contrary (see Gilston Mem., at 9), and its

attempt to distinguish the language in O’Connor from the language of its own subcontract is

vague and unpersuasive. The Court therefore concludes that Gilston has failed to demonstrate

that that Plaintiff’s injury did not arise out of Gilston’s work for TPC.

        Second, as to the additional relevant clause of the subcontract’s indemnification

provision, Gilston argues, somewhat confusingly, that TPC and Hudson, together, were “100%

negligent and responsible for [P]laintiff’s injury producing accident” (Gilston Mem., at 7 (see

also id., at 9 (“it is inarguable that [TPC], along with its own agent[]/subcontractor[], Hudson,

were 100% negligent in [P]laintiff’s injury producing accident”)), and also that “the sole party

whose negligence was the proximate cause of the injury producing accident was the general

contractor, [TPC]” (id., at 8). The reality is that, as set out above, there is an issue of fact as to

whether TPC or Hudson (or both to some degree), was the negligent actor here. As Plaintiff has

demonstrated that, under the NYLL, TPC should be held liable for the full amount of any

damages that Plaintiff can prove that he suffered as a result of his injury, TPC may, in turn, seek

contractual indemnification from Gilston for any percentage of those damages that is shown, at




                                                   31
trial, to have been attributable to a different actor – even if that actor happens to be Hudson, not

Gilston. (Gilston Subcontract ¶ 4.1; Brooks, 11 N.Y.3d at 207.)

       For these reasons, neither TPC nor Gilston is entitled to summary judgment with respect

to TPC’s claim against Gilston for contractual indemnification.

       D.      With Respect to All of the Asserted Claims for Common-Law
               Indemnification and/or Contribution, Only Gilston Is Entitled
               to Summary Judgment Dismissing the Claims Asserted Against It.

       The Tutor Perini Companies have also moved for summary judgment in their favor on

their common-law indemnification and/or contribution claims against Hudson, and both Hudson

and Gilston have moved for summary judgment dismissing the common-law

indemnification/contribution claims that have been asserted against them, either by way of third-

party claims or cross-claims. (Def. Mem., at 7-8; Hudson Mem., at 7-10; Gilston Mem., at 9-

10.) As to this aspect of the parties’ motions, only Gilston’s arguments are persuasive.

       A party asserting entitlement to common-law indemnification must first prove itself free

from negligence. Smith v. New York Enter. Am., Inc., No. 06cv3082 (PKL), 2008 WL 2810182,

at *8 (S.D.N.Y. July 21, 2008) (“‘[A] party who has itself actually participated to some degree in

the wrongdoing cannot receive the benefit’ of implied indemnification.” (citation omitted))

(collecting cases). By contrast, a party may be entitled to contribution even if it was negligent to

some degree, even though, as for a common-law indemnification claim, the party seeking

contribution must demonstrate at least some negligence by the party from which contribution is

sought. Amguard Ins. Co. v. Getty Realty Corp., 147 F. Supp. 3d 212, 218 (S.D.N.Y. 2015) (“the

breach of duty by the contributing party must have had a part in causing or augmenting the injury

for which contribution is sought” (citation omitted); see also id., at 220 (“A cause of action for

common-law indemnification can be sustained only if . . . the party from whom indemnity is



                                                 32
sought ha[s] breached a duty to a third person”) (internal quotations and alterations omitted)); see

Vrazel v. Long Island R.R. Co., No. 14CV6209ADSARL, 2016 WL 6603998, at *8 (E.D.N.Y.

Nov. 8, 2016) (“The basic distinction between common law indemnification and contribution is

that ‘a party who has itself participated to some degree in the wrongdoing cannot receive the

benefit of the [common law indemnity] doctrine,’ but only of contribution.” (quoting Durabla

Mfg. Co. v. Goodyear Tire & Rubber Co., 992 F. Supp. 657, 660 (S.D.N.Y. 1998) (internal

alteration omitted))).

       Here, as discussed above, the evidence before the Court shows that TPC violated its

obligations to Plaintiff under Section 241(6) of the NYLL. (See Discussion, supra, at

Section II(A).) Standing alone, however, this does not enable the Court to conclude that TPC

was itself negligent, and therefore not entitled to common-law indemnification. Under New

York law, a general contractor’s liability under Section 241(6) may be “purely vicarious” (in

other words, it may be derived solely from the negligence of another party, such as a

subcontractor), and, when that is the case, the general contractor is still entitled to common-law

indemnification from the party whose negligence caused the injury. Kelly v. Diesel Const. Div.

of Carl A. Morse, Inc., 35 N.Y.2d 1, 6 (1974); see Bermejo v. New York City Health & Hosps.

Corp., 989 N.Y.S.2d 490, 495 (2014) (reversing dismissal of property owner’s cross-claim for

common-law indemnification where property owner offered proof that it was only vicariously

liable under the Labor Law, and not itself negligent); Singh v. Congregation Bais Avrohom

K’Krula, 752 N.Y.S.2d 380, 382 (2002) (“An owner or general contractor held vicariously liable

under Labor Law Section 240(1) may seek common-law indemnification from the parties who

are at fault”); Tapia v. 126 First Ave., LLC, 724 N.Y.S.2d 29, 29 (2001) (where contractor’s

liability was “purely vicarious,” contractor was “entitled to full common-law indemnification



                                                33
from the actively negligent contractor”); Parris v. Shared Equities, Co., 721 N.Y.S.2d 634, 635

(2001) (where property owners were liable under Section 241(6) for injury occurring on their

property, “the owners were entitled to common-law indemnification from [contractor] for their

purely statutory liability pursuant to Labor Law §§ 240(1) and 241(6)”).

       In this instance, TPC asserts that a subcontractor on the Project, Hudson, caused the

condition that resulted in Plaintiff’s injury, which, if true, would mean that TPC is merely

vicariously liable to Plaintiff under Section 241(6), and could still prevail on a common-law

indemnification claim against Hudson. As already discussed, however, Hudson disputes the

evidence that it was negligent, and instead points to evidence suggesting that TPC was, in fact,

the negligent party. Should a jury determine that TPC engaged in negligent conduct that

contributed to Plaintiff’s injury in some way, common-law indemnification would be unavailable

to TPC under the law. These parties’ genuine dispute regarding the degree (if any) of their

relative negligence precludes summary judgment to either party on TPC’s third-party claim

against Hudson for common-law indemnification. See, e.g., Chimbay v. AvalonBay

Communities, Inc., 742 F. Supp. 2d 265, 279 (E.D.N.Y. 2008) (“Because none of the parties in

this action have made any conclusive showings regarding the relative degrees of fault

attributable to each party, summary judgment is not proper on [the plaintiff’s] common-law

indemnification claim.”). Likewise, given that the record is unclear as to whether TPBC may

have taken on responsibilities related to the placement of materials on the jobsite, and may have

acted negligently in connection with the performance of those responsibilities, a grant of

summary judgment to either TPBC or Hudson would also be inappropriate with respect to

TPBC’s common-law indemnification claim against Hudson. Finally, because issues of fact




                                                34
exist regarding Hudson’s potential negligence, Hudson is not entitled to summary judgment

dismissing Gilston’s cross-claim against it for common-law indemnification.

       Similarly, with respect to contribution, the Court cannot conclude whether Hudson was

negligent, and therefore a party from which either the Tutor Perini Companies or Gilston could

seek contribution. Thus, the Tutor Perini Companies’ motion for summary judgment on their

contribution claims against Hudson, as well as Hudson’s motion for summary judgment

dismissing the contribution claims that have been asserted against it by both the Tutor Perini

Companies and Gilston, are properly denied.

       As for the common-law indemnification and contribution claims asserted by the other

parties against Gilston, however, the analysis is different. 16 Gilston correctly asserts that New

York Workers’ Compensation Law provides the exclusive remedy for an employer’s liability

arising from an injury of its employee, unless that employee suffered a “grave injury.” 17

N.Y. Workers’ Comp. L. § 11; see Rivera v. Home Depot USA, Inc., 776 F. App’x 4, 6 (2d Cir.

2019) (Summary Order); Isabella v. Koubek, 733 F.3d 384, 388 (2d Cir. 2013). 18 Nowhere in


       16
          Although Hudson’s cross-claim against Gilston did not explicitly mention common-
law indemnification, it did seek, inter alia, “an adjudication of full indemnification . . . [and] an
apportionment of damages in accordance with such findings, be same at common law or
pursuant to statute or contract.” (Dkt. 22 ¶ 22.)
       17
           A “grave injury” under the Workers’ Compensation Law is defined as “death,
permanent and total loss of use or amputation of an arm, leg, hand or foot, loss of multiple
fingers, loss of multiple toes, paraplegia or quadriplegia, total and permanent blindness, total and
permanent deafness, loss of nose, loss of ear, permanent and severe facial disfigurement, loss of
an index finger or an acquired injury to the brain caused by an external physical force resulting
in permanent total disability.” N.Y. Workers’ Comp. Law § 11.
       18
           Gilston does not contend that the Workers’ Compensation Law precludes TPC’s claim
for contractual indemnification. (See generally Gilston Mem.) Section 11 includes an exception
for cases in which a party seeks from the employer “contribution or indemnification based upon
a provision in a written contract entered into prior to the accident or occurrence by which the
employer had expressly agreed to contribution to or indemnification of the claimant or person
asserting the cause of action for the type of loss suffered.” Id. As the Gilston Subcontract
                                                 35
the record before the Court is there any suggestion that Plaintiff suffered a “grave injury.” (See

n.17, supra; see generally Pl. 56.1 Stmt.; Def. 56.1 Stmt; Hudson 56.1 Stmt.; Gilston 56.1 Stmt.)

In their opposition, the Tutor Perini Companies do not even respond to Gilston’s argument (see

generally Def. Opp. to Gilston Mem.), and Hudson has not responded to Gilston’s motion at all,

leading the Court to conclude that both the Tutor Perini Companies and Hudson have considered

Gilston’s position and decided to waive their common-law indemnification and contribution

claims against Gilston. Rohn Padmore, Inc. v. LC Play Inc., 679 F. Supp. 2d 454, 459 (S.D.N.Y.

2010) (“Where one party fails to respond to an opposing party’s argument that its claim must be

dismissed, courts may exercise their discretion and deem the claim abandoned” (citation

omitted)). Moreover, there is absolutely no evidence in the record to suggest that Gilston

engaged in any negligent conduct with respect to the placement of the dunnage over which

Plaintiff tripped. (See generally Pl. 56.1 Stmt.; Pl. Mem.; Def. 56.1 Stmt.; Def. Mem.; Hudson

56.1 Stmt.; Hudson Mem.; Gilston 56.1 Stmt.; Gilston Mem.; see also Schwarz v. FedEx Kinko’s

Office, No. 08cv6486 (THK), 2009 WL 3459217, at *15 (S.D.N.Y. Oct. 27, 2009) (dismissing

contribution claim at summary judgment where the record contained no triable issues of fact

regarding third-party defendant’s negligence).) Accordingly, Gilston is entitled to summary

judgment dismissing both the Tutor Perini Companies’ third-party claims and Hudson’s

cross-claim against it for common-law indemnification and/or contribution.




contains such a provision, TPC’s claim against Gilston for contractual indemnification is not
precluded by this Section.

                                                36
        E.      As the Record Shows That Hudson and Gilston Both
                Obtained Insurance as Required by the Subcontracts,
                They Are Entitled to Summary Judgment Dismissing the
                Tutor Perini Companies’ Breach-of-Contract Claims Against Them.

        The elements of a breach-of-contract claim are well established: “To sustain a breach of

contract claim, a plaintiff must prove (1) there was an agreement; (2) adequate performance of

the contract by the plaintiff; (3) breach of the contract by the defendant; and (4) damages.”

Wiedis v. Dreambuilder Investments, LLC, 268 F. Supp. 3d 457, 470 (S.D.N.Y. 2017). The

parties do not raise any dispute as to whether the Subcontracts were valid contracts between TPC

on the one hand, and Hudson and Gilston on the other, or as to whether TPC adequately

performed under contracts. (See generally Def. 56.1 Stmt.; Hudson 56.1 Stmt.; Gilston 56.1

Stmt.) Thus, for purposes of the Subcontractors’ motions for summary judgment dismissing the

Tutor Perini Companies’ breach-of-contract claims, the only relevant inquiry is whether Hudson

and Gilston have shown the lack of a genuine dispute as to their asserted compliance with their

obligations under the Subcontracts. (See generally Def. 56.1 Stmt.; Hudson 56.1 Stmt.; Gilston

56.1 Stmt.; Drapkin v. Mafco Consol. Grp., Inc., 818 F. Supp. 2d 678, 685 (S.D.N.Y. 2011) (“In

a breach of contract action, in order for a party to prevail on its summary judgment motion, it

must be clear at the outset that there are no genuine issues of material fact that . . . the party did

not breach an agreement” (internal quotations and alterations omitted)).)

        As a preliminary matter, on the record before the Court, it does not appear that the

Subcontracts required the Subcontractors to name TPBC as an additional insured. (See Hudson

Subcontract ¶ 5; id. Schedule B ¶ 10; Gilston Subcontract ¶ 5; id. Schedule B ¶ 10.) TPBC has

proffered no evidence to the contrary. (See generally Def. 56.1 Stmt.) Therefore, to the extent

the Tutor Perini Companies seek to assert breach-of-contract claims against Hudson and Gilston




                                                  37
based on their purported failures to name TPBC as an additional insured, the Subcontractors are

entitled to summary judgment in their favor on those claims.

       Further, in support of their respective motions, both Hudson and Gilston have attached

insurance policy documents, which, although not explicitly naming TPC, appear on their face to

include TPC as an additional insured. Specifically, Hudson’s CGL policy includes, as an

additional insured: “Any person or organization for whom you are performing operations when

you have agreed that such person or organization be added as an additional insured on your

policy under . . . a written contract or agreement that is in effect during the term of this policy

and such contract is entered into prior to the ‘occurrence’ of any ‘bodily injury.’” (Hudson

Policy at ECF 2, 19.) Similarly, Gilston’s CGL policy provides that policy coverage applies, as

primary insurance, to “any person or organization when required in a written contract.” (Gilston

Policy, at ECF 16-17.) Hudson and Gilston both agreed, in the Subcontracts, that they would

procure insurance that would include TPC as an additional insured (see generally Hudson

Subcontract, Schedule B; Gilston Subcontract, Schedule B), and, based on the language of the

policies that they each procured, as quoted above, it appears that they did so. (See generally

Hudson Policy; Gilston Policy.)

       As Hudson and Gilston have established that they each obtained a CGL policy that

appears to have complied with their obligations under Schedule B of the Subcontracts, the

burden shifts to TPC to establish a genuine dispute of material fact. See Mason Tenders Dist.

Council Welfare Fund v. LJC Dismantling Corp., 400 F. Supp. 3d 7, 13 (S.D.N.Y. 2019)

(holding that, when a party moving for summary judgment has met “the initial burden of

establishing that no genuine factual dispute exists,” then “the burden shifts to the nonmoving

party to ‘set forth specific facts showing that there is a genuine issue for trial.’” (quoting



                                                  38
Anderson, 477 U.S. at 256)). Yet TPC has pointed to no specific provision of Schedule B that

either Hudson or Gilston violated with respect to their insurance coverage; nor does it argue that

the language of either of their insurance policies does not, in fact, include TPC. (See generally

Def. Opp. to Hudson Mem.; Def. Opp. to Gilston Mem.) Instead, TPC relies only on the fact

that the insurers, The Hartford and Harleysville, have denied coverage to TPC for Plaintiff’s

claim of injury. (See generally Def. Opp. to Hudson Mem.; Def. Opp. to Gilston Mem.)

       The fact that The Hartford and Harleysville have denied coverage to the Tutor Perini

Companies is not, standing alone, sufficient to create a genuine dispute as to whether Hudson

and Gilston met their obligations under the Subcontracts. See Roffi v. Metro-N. Commuter R.R.,

No. 98cv8713 (THK), 2001 WL 1568319, at *10 (S.D.N.Y. Dec. 6, 2001) (granting summary

judgment on breach-of-contract claim based on failure to name third-party plaintiff as an

additional insured where third-party defendant “assert[ed] that th[e] [insurance] policy

provide[d] the requisite level of insurance, and [third-party plaintiff] has not argued otherwise”);

see also Hall v. New Jersey Transit, No. 13cv8633 (LGS), 2015 WL 1284257, at *3 (S.D.N.Y.

Mar. 20, 2015) (granting summary judgment on breach of contract claim based on failure to

name contractor as an additional insured, where plain language of the subcontractor’s policy met

obligations under the contract).

       Moreover, while no party explains the circumstances of the carriers’ denials, the parties

do point out that there is a declaratory judgment action pending in state court, in which the Tutor

Perini Companies are seeking a ruling that the carriers are required to defend and indemnify

them on Plaintiff’s claims. Upon review of the Complaint in the state court action, 19 it appears


       19
         A court may take judicial notice of filings in other courts for the fact of their filing,
though not for the truth of their contents. Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406,
425 (2d Cir. 2008).

                                                 39
that the Hartford and Harleysville did not deny the Tutor Perini Companies coverage on the

grounds that they were not “additional insureds” under the contract. (See Docket in Case

No. 653663/2018, Sup. Ct. N.Y. Cty., at Dkts. 1, 8, 10; see also Roffi, 2001 WL 1568319, at *10

(no genuine dispute of fact that third-party defendant did not breach the contract where insurer’s

denial of coverage was “seemingly based on its understanding of the factual allegations in the

Complaint, and not on any sort of limitation on the scope of coverage under the insurance

policy”).)

       Tutor Perini having failed to come forward with “specific facts showing that there is a

genuine issue for trial,” Mason Tenders Dist. Council Welfare Fund, 400 F. Supp. 3d at 13

(quoting Anderson), the Subcontractors’ motions for summary judgment dismissing the Tutor

Perini Companies’ breach-of-contract claims against them are appropriately granted.

                                         CONCLUSION

       For all of the foregoing reasons, the Court resolves the pending motions for summary

judgment as follows:

               1.      The motion of Plaintiff for partial summary judgment in his
                       favor on liability, as against TPC (Dkt. 55), is granted.

               2.      The motion of the Tutor Perini Companies for summary
                       judgment (a) dismissing all of Plaintiffs’ claims against
                       TPBC, (b) in their favor on their contractual
                       indemnification claims against the Subcontractors, and
                       (c) in their favor on their common-law indemnification
                       and/or contribution claims against Hudson (Dkt. 60), is
                       denied in all respects;

               3.      The motion of Hudson for summary judgment dismissing
                       both the Tutor Perini Companies’ third-party claims and
                       Gilston’s cross-claims against it (Dkt. 49), is granted to the
                       extent Hudson seeks dismissal of TPC’s claim against it for
                       breach of contract, but is otherwise denied; and




                                                40
               4.        The motion of Gilston for summary judgment dismissing
                         both the Tutor Perini Companies' third-party claims and
                         Hudson's cross-claims against it (Dkt. 64) is granted to the
                         extent Gilston seeks dismissal of (a) all common-law
                         indemnification and/or contribution claims against it, and
                         (b) TPC' s claim against it for breach of contract, but is
                         denied as to TPC's claim against it for contractual
                         indemnification.

       The Clerk of Court is directed to close the motions at Dkt. Nos. 49, 55, 60, and 64 on the

Docket of this action.

       The Court will hold a telephone conference with all parties on Thursday, April 24, 2020,

at 10:00 a.m., to set a date for trial and a schedule for pretrial submissions. In accordance with

the Court's Individual Practices, the parties are expected to confer in advance of that conference

regarding their availability for trial and the expected length of trial. The parties should note,

however, that it may not be feasible to schedule trial during the COVID-19 outbreak - a matter

that the Court will also address at the April 24 telephone conference.

Dated: New York, New York
       March 18, 2020

                                                       SO ORDERED




                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                  41
